internal_revenue_service number release date index number ------------------------ ----------------- ---------------------------------------- in re ------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-138002-07 date february legend legend grantor spouse residence trust a b c d e f g dear ------------- ------------------------------------------------- ------------------------------------------------- -------------------------------- ----------------------------- ------------------------------------------------------------------------ --- ------- ------- -------- --- --- --- the facts submitted are as follows grantor and spouse grantor’s spouse own residence as tenants-in-common this is in response to your date letter and other correspondence requesting a ruling that residence meets the requirements of a personal_residence under sec_25_2702-5 of the gift_tax regulations residence is the principal_residence of grantor and spouse a single-family dwelling of approximately b square feet the single-family dwelling is used exclusively for residential purposes in addition to the single-family dwelling the following structures are located on residence a general purpose barn of approximately c square feet two closed sheds and one open shed residence consists of approximately a acres of land grantor and spouse live in grantor proposes to execute trust a_trust intended to qualify as a qualified_residence is in the d zone district the d zone district is intended to preserve article iv of trust provides that the trustee shall hold and maintain residence as plr-138002-07 agricultural and wildlife lands while permitting single family residential development at a density of one dwelling_unit per e acres it is represented that most of the lots in the vicinity of residence contain at least e acres of land many of the lots in the vicinity of residence contain a acres or more personal_residence_trust qprt as described in sec_25_2702-5 grantor will transfer his entire_interest in residence to trust article v sec_1 of trust provides that the qprt term shall end on the earlier of the date f years after the creation of trust or the date of grantor’s death grantor’s personal_residence during the period beginning on the date of creation of trust and continuing through the date of termination of trust during the qprt term grantor shall have the exclusive rent-free use possession and enjoyment of residence the creation of trust the trustee shall hold all of the property of trust under the provisions of sec_3 death the trustee shall distribute all trust property to grantor’s estate death or written notification to the trustee of grantor’s decision not to rent or continue renting residence the trustee shall retain residence and the grantor shall have the option of renting residence from the trust the trustee’s lease of residence to grantor shall be for a one year period annually renewable by grantor for a market rent determined by an independent professional appraisal the lease shall require that grantor pays all maintenance and upkeep of residence and all real_property_taxes on residence death or written notification to the trustee of grantor’s decision not to rent or continue renting residence the trustee may distribute to or for the benefit of grantor’s children such amounts of the net_income and principal as the trustee considers reasonable and necessary to provide for their education support in their accustomed manner of living and their medical dental hospital and nursing expenses and expenses of invalidism article v sec_2 provides that if the qprt ends on the date f years after article v sec_2 provides that if the qprt ends on the grantor’s date of article v sec_3 provides in relevant part that until the earlier of grantor’s article v sec_3 provides in relevant part that until the earlier of grantor’s article v sec_3 provides in relevant part that upon the earlier of plr-138002-07 grantor’s death or written notification to the trustee of grantor’s decision not to rent or continue renting residence the trustee shall distribute the remaining trust property in equal shares with one equal share distributed to each of grantor’s then-living children and one equal share being distributed to the estate of each of grantor’s children who is not then living and who is survived by one or more then-living descendants to be held and administered as part of that estate article vii section provides in relevant part that any net_income of the qprt during the qprt term shall be distributed to grantor not less frequently than annually grantor represents that the value of the interest retained by grantor exceed sec_5 you have requested the following rulings percent of the value of the property transferred to trust residence qualifies as a personal_residence under sec_25_2702-5 trust while operated as a qprt or a grat will be treated as a grantor_trust under sec_671 grantor’s interest in residence will not be included in his gross_estate under sec_2033 sec_2035 sec_2036 sec_2038 or sec_2041 if he survives the term of the trust and continues to live on residence pursuant to a lease agreement requiring the payment of fair market rent sec_2702 of the internal_revenue_code provides that solely for law and analysis ruling purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_2702 provides that sec_2702 shall not apply to any transfer of sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer plr-138002-07 in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for purposes of sec_2702 a sec_25_2702-5 provides that in general except as otherwise provided sec_25_2702-5 provides that a personal_residence of a term holder is in sec_25_2702-5 and c the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of sec_25_2702-5 as a personal_residence of the term holder under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location sec_25_2702-5 provides that a personal_residence may include sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services in connection with the provision of lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence in this case based on the facts submitted and the representations made the size of residence is comparable to that of other properties in the vicinity of residence used for residential purposes accordingly we conclude that residence qualifies as a personal_residence under sec_25_2702-5 rulings will not ordinarily be issued on whether a_trust with one term holder satisfies the sec_4 of revproc_2008_3 2008_1_irb_110 provides that sec_671 provides that where it is specified in subpart e of part i of subchapter sec_673 through specify the circumstances under which the grantor or a plr-138002-07 requirements of sec_2702 and sec_25_2702-5 to be a qprt revproc_2003_42 2003_1_cb_993 provides sample trust provisions for qprts by following the sample trust provisions taxpayers can be assured that the service will recognize a_trust as meeting all of the requirements of sec_2702 and sec_25_2702-5 if the trust operates consistently with the terms of the trust instrument and is a valid trust under local law ruling j of chapter that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual person other than the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor is treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_673 provides that for purposes of sec_673 the value of the grantor’s reversionary_interest shall be determined by assuming the maximum exercise of discretion in favor of the grantor sec_677 provides that the grantor is treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed or accumulated for future distribution to the grantor sec_1_671-3 of the income_tax regulations provides that when a grantor or other person is treated under subpart e sec_671 and following as the owner of any portion of a_trust there are included in computing his tax_liability those items of income deduction and credit against tax attributable to or included in that portion for example if a grantor or another person is treated as the owner of an entire trust corpus as well as ordinary_income the grantor takes into account in computing the grantor’s income_tax_liability all items of income deduction and credit including capital_gains_and_losses to which the grantor would have been entitled had the trust not been in existence during the period the grantor is treated as the owner the owner of a portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus both ordinary_income and other income sec_1_671-3 provides that if a grantor or another person is treated as plr-138002-07 allocable to corpus are included by reason of an interest in or a power over both ordinary_income and corpus or an interest in or power over corpus alone that does not come within the provisions of sec_1_671-3 for example if a grantor is treated under sec_673 as the owner of a portion of a_trust by reason of a reversionary_interest in corpus both ordinary_income and other income allocable to corpus are included in the portion under the terms of trust grantor is entitled to the income of trust thus grantor will be considered the owner of the income of trust under sec_677 additionally if the grantor dies during the f year term trust assets will revert to grantor’s estate therefore grantor retains a reversionary_interest in the corpus of trust if the present_value of grantor’s reversionary_interest has a value in excess of sec_2035 provides that if the decedent transferred an interest in or sec_2033 provides that the gross_estate shall include the value of all property percent of the trust fund upon creation determined under sec_7520 grantor will be treated as the owner of both the income and the corpus of trust for federal income taxes under sec_673 during the f year term accordingly grantor will include in his federal_income_tax return all items of income deduction and credit against tax with respect to trust under sec_671 this includes deductions for mortgage interest taxes and other deductions applicable to the residence during the trust term without regard to whether taxpayer or trust makes the actual payments ruling to the extent of the interest therein of the decedent at the time of his death relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the transferred interest or relinquished power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise in which the decedent has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2036 provides that the value of the gross_estate shall include the plr-138002-07 sec_2041 provides that for purposes of sec_2041 the term general sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by disposition which is of such a nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except if such power is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent after date during the life of the individual possessing the power shall be considered a release of such power but only to the extent such lapse exceeds the greater of dollar_figure or percent of the aggregate value of the assets subject_to the power denied 361_us_829 the court held that enjoyment as used in the predecessor statute to sec_2036 is not a term of art but is synonymous with substantial present economic benefit in mcnichol the decedent purportedly conveyed income- producing real_estate to his children years before his death pursuant to an oral understanding with his children the decedent continued to receive the rents from the properties until his death the court held that the properties were includible in his gross_estate under the predecessor to sec_2036 residence that he had transferred to his son and daughter-in-law in accordance with an understanding by all parties that the father would retain use of the residence the ruling states that the donor's continued occupancy of a transferred residence rent free until death is as much an economic benefit as if the donor had rented the property and obtained the income therefrom accordingly the donor's continued rent-free occupancy in revrul_70_155 1970_1_cb_189 a parent continued to live rent-free in a sec_2041 provides that the lapse of a power_of_appointment created in 265_f2d_667 3d cir cert in 55_tc_666 acq 1972_2_cb_1 plr-138002-07 until death pursuant to the understanding resulted in inclusion of the property under sec_2036 the decedent and his spouse transferred a farm to their children and contemporaneously leased the property from the children at fair_market_value rent the decedent and his spouse were legally obligated as tenants to pay this rent and the children were entitled as landlords to terminate the lease and remove the decedent and his spouse from the property if the rent was not paid after two years the family agreed that because of certain medical problems the decedent need not continue to pay the rent the decedent occupied the property rent-free until his death four years later because the decedent was obligated to pay fair_market_value rent from the date of the transfer and there was no express or implied agreement at the date of the transfer that the decedent could continue to occupy the premises whether or not rent was paid the court held that the property was not includible in the decedent's gross_estate under sec_2036 compare 3_f3d_591 aff’g 98_tc_594 where the circuit_court agreed with the tax_court that such an implied agreement did exist at the date of transfer and therefore the residence was includible under sec_2036 to trust for a f year term if grantor survives the f year term residence will remain in trust if pursuant to a lease agreement grantor pays fair_market_value rental and assuming there is no express or implied understanding that grantor may retain use or possession of residence whether or not rent is paid grantor’s continued use or possession of residence will not result in the inclusion of residence in grantor’s gross_estate under sec_2033 sec_2035 sec_2036 sec_2038 or sec_2041 in the present case grantor proposes to transfer his entire_interest in residence in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether any valuation discount used in determining the fair_market_value for gift_tax purposes of grantor’s interest in residence is appropriate representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and plr-138002-07 the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely _________________________ george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
